Title: From Thomas Jefferson to David Gelston, 9 September 1806
From: Jefferson, Thomas
To: Gelston, David


                        
                            Dear Sir 
                     
                            Monticello Sep. 9. 06.
                        
                        I yesterday recieved your favor of the 1st. inst. announcing the reciept of 95. bottles of wine for me. it
                            is a wine of Nebioule in Piedmont, and I presume of the non-enumerated class in the tariff of duties. that a box of
                            medecines should come to me is incomprehensible, nor have I any advice of it. but as I am in the habit of recieving seeds
                            & plants from mr Appleton, and from the Botanical professor at Leghorn, I conjecture that these & not medecines are
                            the contents of the box. you will be so good as to open it & do what is right. I would wish both wines and plants or
                            seeds to be forwarded to Washington. Accept my friendly salutations & assurances of respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    